Plaintiff appeals from so much of an order which was entered on the 5th day of September, 1951, as (1) in granting her motion to increase the amount provided for in a judgment of separation, theretofore made, for alimony and support of the infant child of the parties, limits the increase so that the allowance shall be $35 a week; (2) denies her an allowance of $1,412.20 for certain medical and dental bills; and (3) limits counsel fees for services on the application which resulted in this order to the sum of $100. Plaintiff also appeals from an order entered on the 2d day of November, 1951, denying her motion for counsel fee and expenses on her appeal from the order of September 5, 1951. Order of September 5, 1951, insofar as appealed from, reversed on the facts and *985matter referred to an Official Referee for hearing and report to the Special Term. The issues of fact on this application can best be determined after such hearing. Order of November 2, 1951, reversed and motion granted, without costs, to the extent that defendant be directed to pay plaintiff the sum of $250 for counsel fees and expenses of the appeal, said sum to be paid within ten days after the entry of an order hereon. There was merit to the appeal from the order of September 5, 1951. One bill of $10 costs and disbursements is awarded on the reversal of the foregoing orders. Johnston, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ., concur.